IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
YISROEL BRUCK, individually and on
behalf of a class                                       Case 7:19-cv-08262-VB
                               Plaintiff,

                      vs.

FORSTER & GARBUS, LLP;
and ABSOLUTE RESOLUTIONS
INVESTMENTS, LLC
                               Defendants.
------------------------------------------------------X


Motion to Amend the Amended Complaint

       Plaintiff files this motion to amend the amended complaint. A proposed

second amended complaint is attached to this motion. There were two main

changes done to this proposed Complaint. First is the removal of claims under

Section “g” asserting that Defendants did not provide the name of the original

creditor to plaintiff. Second the removal of claims under Section “e” that

Defendants made a false, misleading or deceptive representation about the identity

of the original creditor.

        I had asked Counsel for Defendants’ to consent to this amendment under

FRCP 15(a)(2). We were making progress on proposed language for the second

amended complaint that would be acceptable for both parties. In that regard, I sent

over the proposed second amended complaint attached to this motion. Discussions
broke down when in response to a request for edits to this Complaint, Defendants’

counsel wrote “Please, stop wasting my valuable time.”

      Federal Rule of Civil Procedure 15(a)(2) states that “The court should freely

give leave when justice so requires.” The policy behind this rule is that “[l]iberal

amendment promotes judicial economy by making it possible to dispose of all

contentions between parties in one lawsuit.” Bilt-Rite Steel Buck Corp. v. Duncan's

Welding & Corr. Equip., Inc., 1990 WL 129970, at *1 (E.D.N.Y. Aug. 24, 1990)

(citing Jenn-Air Prods. v. Penn Ventilator, Inc., 283 F. Supp. 591, 594 (E.D. Pa.

1968)).

Conclusion

      The Court should grant Plaintiff’s motion to amend the Complaint with the

proposed Complaint attached to this motion.



Dated this 4th day of June 2020.



      Respectfully submitted,

      By: /s/ Shimshon Wexler
      S Wexler LLC
      216 W 104th St, #129
      New York, NY 10025
      (212) 760-2400
      (917) 512-6132 (FAX)
      swexleresq@gmail.com
